PEARSON, Chief Judge
(concurring specially).
I concur in the conclusion reached but would like to add my voice to those who decry an artificial rule of procedure used to preclude a review of the merits upon an appeal from a criminal conviction. Everywhere the law is being called upon to sweep away the procedural niceties which block a decision on the merits of an appeal, cf. Wincor v. Turner, Fla.1968, 215 So.2d *5093; Young v. Pyle, Fla.App.1967, 193 So.2d 659.
The Rules of Criminal Procedure were adopted by the Supreme Court of Florida to provide for the just determination of every criminal proceeding. They should be construed to secure simplicity in procedure and fairness in administration. CrPR 1.-020. Keeping this in mind it seems wrong to deny an appeal for failure to comply with a strictly mechanical procedure. The question ought to be simply: “Did the trial court pass . on this question ?” In every case where a trial judge convicts a defendant the judge of necessity passes on the sufficiency of the evidence to prove the crime charged: